Opinion filed May 29, 2008 











 








 




Opinion filed May 29, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00018-CV
                                                    __________
 
                                  MELBA KAYE MCCOY, Appellant
 
                                                             V.
 
                                      PROSPERITY
BANK, Appellee
 

 
                                          On
Appeal from the 75th District Court
 
                                                          Liberty
County, Texas
 
                                                Trial
Court Cause No. CV 73380
 

 
                                              M E
M O R A N D U M   O P I N I O N
Prosperity
Bank sued Melba Kaye McCoy to recover $8,673.59.  The trial court granted the
Bank=s motion for
summary judgment, and McCoy appeals.  We dismiss the appeal for want of
prosecution.
McCoy
has failed to file her brief in this court.  Tex.
R. App. P. 38.8.  She has further failed to respond to this court=s letter advising her that
her appeal was subject to dismissal for want of prosecution.  Tex. R. App. P. 42.3.  McCoy has
informed the clerk=s
office in a phone call that she wants her appeal to Ajust go away@
with nothing in writing from her.




The
appeal is dismissed for want of prosecution.
 
PER CURIAM
 
May 29, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.